     Case 8:19-cv-00541-JVS-KES Document 55 Filed 08/24/20 Page 1 of 17 Page ID #:843




1
2
3
4
5
6
7
8                     UNITED STATES DISTRICT COURT
            CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
9
        SGII, INC., d/b/a SENEGENCE                 Case No: 8:19-cv-00541-JVS-KES
10      INTERNATIONAL,
                                                    [PROPOSED] STIPULATED
11            Plaintiff,                            PROTECTIVE ORDER
12            v.
                                                    [Discovery Document: Referred to
13      SIARA MARTIN, et al.,                       Magistrate Judge Karen E. Scott]
14                   Defendants.
15
        AND RELATED COUNTERCLAIMS
16
17
18     1.    A. PURPOSES AND LIMITATIONS
19           Discovery in this action is likely to involve production of confidential,
20     proprietary, or private information for which special protection from public
21     disclosure and from use for any purpose other than prosecuting this litigation may
22     be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
23     enter the following Stipulated Protective Order (hereinafter, the “Order”). The
24     parties acknowledge that this Order does not confer blanket protections on all
25     disclosures or responses to discovery and that the protection it affords from public
26     disclosure and use extends only to the limited information or items that are entitled
27     to confidential treatment under the applicable legal principles. The parties further
28

                             [PROPOSED] STIPULATED PROTECTIVE ORDER
     Case 8:19-cv-00541-JVS-KES Document 55 Filed 08/24/20 Page 2 of 17 Page ID #:844




1      acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective
2      Order does not entitle them to file confidential information under seal; Civil Local
3      Rule 79-5 sets forth the procedures that must be followed and the standards that will
4      be applied when a party seeks permission from the court to file material under seal.
5            B. GOOD CAUSE STATEMENT
6                   (i) Designation of “CONFIDENTIAL” Information. This action
7      involves valuable commercial, financial, and proprietary information, as well as
8      confidential employment information, for which special protection from public
9      disclosure and from use for any purpose other than prosecution and defense of this
10     action is warranted. Such confidential and proprietary materials and information
11     consist of, among other things: information regarding confidential business policies
12     and agreements; information regarding confidential business practices and other
13     commercial information (including information implicating privacy rights of third
14     parties); confidential employment information; and information otherwise generally
15     unavailable to the public, or which may be privileged or otherwise protected from
16     disclosure under state or federal statutes, court rules, case decisions, or common law.
17     Accordingly, to expedite the flow of information, to facilitate the prompt resolution
18     of disputes over confidentiality of discovery materials, to adequately protect
19     information the parties are entitled to keep confidential, to ensure that the parties are
20     permitted reasonable necessary uses of such material in preparation for and in the
21     conduct of trial, to address their handling at the end of the litigation, and to serve the
22     ends of justice, a protective order for such information is justified in this matter. It
23     is the intent of the parties that information will not be designated as confidential for
24     tactical reasons and that nothing be so designated without a good faith belief that it
25     has been maintained in a confidential, non-public manner, and there is good cause
26     why it should not be part of the public record of this case.
27
28                                                 2
     Case 8:19-cv-00541-JVS-KES Document 55 Filed 08/24/20 Page 3 of 17 Page ID #:845




1                   (ii) Designation of “ATTORNEYS’ EYES ONLY” Information.
2      In addition to the confidential information addressed above, this action is likely to
3      involve information or materials the disclosure of which should be limited to
4      Counsel. Such information or materials includes confidential business or financial
5      information (including, without limitation, business plans, budgets, revenue and
6      sales figures, non-public agreements, and confidential customer information) and
7      confidential employment information (including, without limitation, compensation,
8      review, HIPAA-protected information, and personally identifiable information) of
9      any employee, officer, or independent contractor of a Party. Accordingly, to expedite
10     the flow of information, to facilitate the prompt resolution of disputes over
11     confidentiality of discovery materials, to adequately protect information the parties
12     are entitled to keep confidential, to ensure that the parties are permitted reasonable
13     necessary uses of such material in preparation for and in the conduct of trial, to
14     address their handling at the end of the litigation, and serve the ends of justice, a
15     protective order for such information is justified in this matter. It is the intent of the
16     parties that information will not be designated as “attorneys’ eyes only” for tactical
17     reasons and that nothing be so designated without a good faith belief that it has been
18     maintained in a confidential, non-public manner, and there is good cause why it
19     should not be part of the public record of this case.
20     2.    DEFINITIONS
21           2.1    Action: SGII, Inc. v. Siara Martin, et al., No. 8:19-cv-00541-JVS-KES.
22           2.2    “ATTORNEYS’ EYES ONLY” Information or Items: extremely
23     sensitive “CONFIDENTIAL” Information or Items, the disclosure of which to
24     another Party or Non-Party would create a substantial risk of serious harm that could
25     not be avoided by less restrictive means, and as specified above in the Good Cause
26     Statement.
27
28                                                 3
     Case 8:19-cv-00541-JVS-KES Document 55 Filed 08/24/20 Page 4 of 17 Page ID #:846




1             2.3    Challenging Party: a Party or Non-Party that challenges the

2      designation of information or items under this Order.

3             2.4    “CONFIDENTIAL” Information or Items: information (regardless of

4      how it is generated, stored or maintained) or tangible things that qualify for

5      protection under Federal Rule of Civil Procedure 26(c), and as specified above in

6      the Good Cause Statement.

7             2.5    Counsel: Outside Counsel of Record and House Counsel (as well as

8      their support staff).

9             2.6    Designating Party: a Party or Non-Party that designates information or

10     items that it produces in disclosures or in responses to discovery as

11     “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.”

12            2.7    Disclosure or Discovery Material: all items or information, regardless

13     of the medium or manner in which it is generated, stored, or maintained (including,

14     among other things, testimony, transcripts, and tangible things), that are produced or

15     generated in disclosures or responses to discovery in this matter.

16            2.8    Expert: a person with specialized knowledge or experience in a matter

17     pertinent to the litigation who has been retained by a Party or its counsel to serve as

18     an expert witness or as a consultant in this Action.

19            2.9    House Counsel: attorneys who are employees of a party to this Action.

20     House Counsel does not include Outside Counsel of Record or any other outside

21     counsel.

22            2.10 Non-Party: any natural person, partnership, corporation, association, or

23     other legal entity not named as a Party to this action.

24            2.11 Outside Consultant: a person (and their assistants and staff) with

25     specialized knowledge or experience in a matter pertinent to the Litigation who has

26     been retained by a Party or Counsel to serve as an expert witness or as a consultant

27
28                                                4
     Case 8:19-cv-00541-JVS-KES Document 55 Filed 08/24/20 Page 5 of 17 Page ID #:847




1      in this action and who is not a current employee of a Party or becomes an employee
2      of a Party during the Litigation.
3            2.12 Outside Counsel of Record: attorneys who are not employees of a party
4      to this Action but are retained to represent or advise a party to this Action and have
5      appeared in this Action on behalf of that party or are affiliated with a law firm which
6      has appeared on behalf of that party, and includes support staff.
7            2.13 Party: any party to this Action, including all of its officers, directors,
8      employees, consultants, retained experts, and Outside Counsel of Record (and their
9      support staffs).
10           2.14 Producing Party: a Party or Non-Party that produces Disclosure or
11     Discovery Material in this Action.
12           2.15 Professional Vendors: persons or entities that provide litigation support
13     services (e.g., photocopying, videotaping, translating, preparing exhibits or
14     demonstrations, and organizing, storing, or retrieving data in any form or medium)
15     and their employees and subcontractors.
16           2.16 Protected Material: any Disclosure or Discovery Material that is
17     designated as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.”
18           2.17 Receiving Party: a Party that receives Disclosure or Discovery Material
19     from a Producing Party.
20     3.    SCOPE
21           The protections conferred by this Stipulation and Order cover not only
22     Protected Material (as defined above), but also (1) any information copied or
23     extracted from Protected Material; (2) all copies, excerpts, summaries, or
24     compilations of Protected Material; and (3) any testimony, conversations, or
25     presentations by Parties or their Counsel that might reveal Protected Material.
26           Any use of Protected Material at trial shall be governed by the orders of the
27     trial judge. This Order does not govern the use of Protected Material at trial.
28                                               5
     Case 8:19-cv-00541-JVS-KES Document 55 Filed 08/24/20 Page 6 of 17 Page ID #:848




1      4.    DURATION
2            Even after final disposition of this litigation, the confidentiality obligations
3      imposed by this Order shall remain in effect until a Designating Party agrees
4      otherwise in writing or a court order otherwise directs. Final disposition shall be
5      deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
6      or without prejudice; and (2) final judgment herein after the completion and
7      exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
8      including the time limits for filing any motions or applications for extension of time
9      pursuant to applicable law.
10     5.    DESIGNATING PROTECTED MATERIAL
11           5.1    Exercise of Restraint and Care in Designating Material for Protection.
12     Each Party or Non-Party that designates information or items for protection under
13     this Order must take care to limit any such designation to specific material that
14     qualifies under the appropriate standards. The Designating Party must designate for
15     protection only those parts of material, documents, items, or oral or written
16     communications that qualify so that other portions of the material, documents, items,
17     or communications for which protection is not warranted are not swept unjustifiably
18     within the ambit of this Order.
19           Mass, indiscriminate, or routinized designations are prohibited. Designations
20     that are shown to be clearly unjustified or that have been made for an improper
21     purpose (e.g., to unnecessarily encumber the case development process or to impose
22     unnecessary expenses and burdens on other parties) may expose the Designating
23     Party to sanctions.
24           If it comes to a Designating Party’s attention that information or items that it
25     designated for protection do not qualify for protection, that Designating Party must
26     promptly notify all other Parties that it is withdrawing the inapplicable designation.
27
28                                               6
     Case 8:19-cv-00541-JVS-KES Document 55 Filed 08/24/20 Page 7 of 17 Page ID #:849




1            5.2    Manner and Timing of Designations. Except as otherwise provided in
2      this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
3      stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
4      under this Order must be clearly so designated before the material is disclosed or
5      produced.
6            Designation in conformity with this Order requires:
7                   (a) for information in documentary form (e.g., paper or electronic
8      documents, but excluding transcripts of depositions or other pretrial or trial
9      proceedings), that the Producing Party affix at a minimum, the legend
10     “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”) or “ATTORNEYS’
11     EYES ONLY” (hereinafter “AEO legend”), to each page that contains protected
12     material. If only a portion or portions of the material on a page qualifies for
13     protection, the Producing Party also must clearly identify the protected portion(s)
14     (e.g., by making appropriate markings in the margins).
15           A Party or Non-Party that makes original documents available for inspection
16     need not designate them for protection until after the inspecting Party has indicated
17     which documents it would like copied and produced. During the inspection and
18     before the designation, all of the material made available for inspection shall be
19     deemed “CONFIDENTIAL” or for “ATTORNEYS’ EYES ONLY.” After the
20     inspecting Party has identified the documents it wants copied and produced, the
21     Producing Party must determine which documents, or portions thereof, qualify for
22     protection under this Order. Then, before producing the specified documents, the
23     Producing Party must affix the “CONFIDENTIAL legend” or “AEO legend” to each
24     page that contains Protected Material. If only a portion or portions of the material on
25     a page qualifies for protection, the Producing Party also must clearly identify the
26     protected portion(s) (e.g., by making appropriate markings in the margins).
27
28                                               7
     Case 8:19-cv-00541-JVS-KES Document 55 Filed 08/24/20 Page 8 of 17 Page ID #:850




1                   (b) for testimony given in depositions, that the Designating Party
2      identify the Disclosure or Discovery Material on the record, before the close of the
3      deposition of all protected testimony. The transcript of the deposition will be treated
4      as confidential for twenty-one (21) calendar days after the date on which the court
5      reporter releases the final transcript to the Parties. During this period, a Party may
6      designate any portion(s) of the transcript as CONFIDENTIAL by informing the
7      court reporter and all other Parties in writing of such designations, by page/line
8      identification. Alternately, the Party designating Material as confidential may
9      specify, at or immediately following the time the testimony is given, any portions of
10     the testimony to be designated as CONFIDENTIAL. At the termination of the
11     twenty-one (21) day period following release of the final transcript, any testimony
12     not designated shall not be treated as confidential. For testimony designated as
13     Confidential Material, the court reporter shall affix to the top of each transcript page
14     containing Confidential Material the “CONFIDENTIAL legend.”
15                  (c) for information produced in some form other than documentary and
16     for any other tangible items, that the Producing Party affix in a prominent place on
17     the exterior of the container or containers in which the information is stored the
18     legend “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.” If only a portion or
19     portions of the information warrants protection, the Producing Party, to the extent
20     practicable, shall identify the protected portion(s).
21           5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
22     failure to designate qualified information or items does not, standing alone, waive
23     the Designating Party’s right to secure protection under this Order for such material.
24     Upon timely correction of a designation, the Receiving Party must make reasonable
25     efforts to assure that the material is treated in accordance with the provisions of this
26     Order.
27
28                                                8
     Case 8:19-cv-00541-JVS-KES Document 55 Filed 08/24/20 Page 9 of 17 Page ID #:851




1      6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
2            6.1    Timing of Challenges. Any Party or Non-Party may challenge a
3      designation of “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” at any time
4      that is consistent with the Court’s Scheduling Order.
5            6.2    Meet and Confer. The Challenging Party shall initiate the dispute
6      resolution process under Local Rule 37.1 et seq. or follow the procedures for
7      informal, telephonic discovery hearings on the Court’s website.
8            6.3    The burden of persuasion in any such challenge proceeding shall be on
9      the Designating Party. Frivolous challenges, and those made for an improper
10     purpose (e.g., to harass or impose unnecessary expenses and burdens on other
11     parties) may expose the Challenging Party to sanctions. Unless the Designating Party
12     has waived or withdrawn the confidentiality designation, all parties shall continue to
13     afford the material in question the level of protection to which it is entitled under the
14     Producing Party’s designation until the Court rules on the challenge.
15     7.    ACCESS TO AND USE OF PROTECTED MATERIAL
16           7.1     Basic Principles. A Receiving Party may use Protected Material that
17     is disclosed or produced by another Party or by a Non-Party in connection with this
18     Action only for prosecuting, defending, or attempting to settle this Action. Such
19     Protected Material may be disclosed only to the categories of persons and under the
20     conditions described in this Order. When the Action has been terminated, a
21     Receiving Party must comply with the provisions of section 13 below (FINAL
22     DISPOSITION).
23           Protected Material must be stored and maintained by a Receiving Party at a
24     location and in a secure manner that ensures that access is limited to the persons
25     authorized under this Order.
26           7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
27     otherwise ordered by the court or permitted in writing by the Designating Party, a
28                                                9
 Case 8:19-cv-00541-JVS-KES Document 55 Filed 08/24/20 Page 10 of 17 Page ID #:852




1    Receiving    Party    may    disclose    any    information   or   item   designated
2    “CONFIDENTIAL” only to:
3                 (a) the Receiving Party’s Outside Counsel of Record in this Action, as
4    well as employees of said Outside Counsel of Record to whom it is reasonably
5    necessary to disclose the information for this Action;
6                 (b) the officers, directors, and employees (including House Counsel) of
7    the Receiving Party to whom disclosure is reasonably necessary for this Action;
8                 (c) Experts (as defined in this Order) of the Receiving Party to whom
9    disclosure is reasonably necessary for this Action and who have signed the
10   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
11                (d) Outside Consultants of the Receiving Party to whom disclosure is
12   reasonably necessary for this litigation, and who have signed the attached
13   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
14                (e) the court and its personnel;
15                (f) court reporters and their staff;
16                (g) professional jury or trial consultants, mock jurors, and Professional
17   Vendors to whom disclosure is reasonably necessary for this Action and who have
18   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
19                (h) the author or recipient of a document containing the information or
20   a custodian or other person who otherwise possessed or knew the information;
21                (i) during their depositions, witnesses, and attorneys for witnesses, in
22   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
23   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
24   they will not be permitted to keep any confidential information unless they sign the
25   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
26   agreed by the Designating Party or ordered by the court. Pages of transcribed
27   deposition testimony or exhibits to depositions that reveal Protected Material may
28                                              10
 Case 8:19-cv-00541-JVS-KES Document 55 Filed 08/24/20 Page 11 of 17 Page ID #:853




1    be separately bound by the court reporter and may not be disclosed to anyone except
2    as permitted under this Stipulated Protective Order; and
3                 (j) any mediator or settlement officer, and their supporting personnel,
4    mutually agreed upon by any of the parties engaged in settlement discussions.
5          7.3    Disclosure of “ATTORNEYS’ EYES ONLY” Information or Items.
6    Unless otherwise ordered by the court or permitted in writing by the Designating
7    Party, a Receiving Party may disclose any information or item designated
8    “ATTORNEYS’ EYES ONLY” only to:
9                 (a) the Receiving Party’s Outside Counsel of Record in this Action, as
10   well as employees of said Outside Counsel of Record to whom it is reasonably
11   necessary to disclose the information for this Action;
12                (b) the Receiving Party’s House Counsel;
13                (c) Experts (as defined in this Order) of the Receiving Party to whom
14   disclosure is reasonably necessary for this Action and who have signed the
15   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
16                (d) Outside Consultants of the Receiving Party to whom disclosure is
17   reasonably necessary for this litigation, and who have signed the attached
18   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
19                (e) the court and its personnel;
20                (f) jury or trial consultants, mock jurors, and Professional Vendors to
21   whom disclosure is reasonably necessary for this Action and who have signed the
22   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
23                (g) private court reporters and their staff to whom disclosure is
24   reasonably necessary for this Action and who have signed the “Acknowledgment
25   and Agreement to Be Bound” (Exhibit A);
26                (h) the author or recipient of a document containing the information or
27   a custodian or other person who otherwise possessed or knew the information; and
28                                             11
 Case 8:19-cv-00541-JVS-KES Document 55 Filed 08/24/20 Page 12 of 17 Page ID #:854




1                 (i) any mediator or settlement officer, and their supporting personnel,
2    mutually agreed upon by any of the parties engaged in settlement discussions.
3          At the request of the Producing Party, persons not permitted access to
4    Protected Material under the terms of this Order shall not be present at depositions
5    while the Producing Party’s Protected Material is discussed or otherwise
6    disclosed.
7    8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
8    IN OTHER LITIGATION
9          If a Party is served with a subpoena or a court order issued in other litigation
10   that compels disclosure of any information or items designated in this Action as
11   “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY,” that Party must:
12         (a) promptly notify in writing the Designating Party. Such notification shall
13   include a copy of the subpoena or court order;
14         (b) promptly notify in writing the party who caused the subpoena or order to
15   issue in the other litigation that some or all of the material covered by the subpoena
16   or order is subject to this Protective Order. Such notification shall include a copy of
17   this Stipulated Protective Order; and
18         (c) cooperate with respect to all reasonable procedures sought to be pursued
19   by the Designating Party whose Protected Material may be affected.
20         If the Designating Party timely seeks a protective order, the Party served with
21   the subpoena or court order shall not produce any information designated in this
22   action as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” before a
23   determination by the court from which the subpoena or order issued, unless the Party
24   has obtained the Designating Party’s permission. The Designating Party shall bear
25   the burden and expense of seeking protection in that court of its Protected Material
26   and nothing in these provisions should be construed as authorizing or encouraging a
27   Receiving Party in this Action to disobey a lawful directive from another court.
28                                             12
 Case 8:19-cv-00541-JVS-KES Document 55 Filed 08/24/20 Page 13 of 17 Page ID #:855




1    9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
2    PRODUCED IN THIS LITIGATION
3          (a) The terms of this Order are applicable to information produced by a Non-
4    Party in this Action and designated as “CONFIDENTIAL” or “ATTORNEYS’
5    EYES ONLY.” Such information produced by Non-Parties in connection with this
6    litigation is protected by the remedies and relief provided by this Order. Nothing in
7    these provisions should be construed as prohibiting a Non-Party from seeking
8    additional protections.
9          (b) In the event that a Party is required, by a valid discovery request, to
10   produce a Non-Party’s confidential information in its possession, and the Party is
11   subject to an agreement with the Non-Party not to produce the Non-Party’s
12   confidential information, then the Party shall:
13                (1) promptly notify in writing the Requesting Party and the Non-Party
14   that some or all of the information requested is subject to a confidentiality agreement
15   with a Non-Party;
16                (2) promptly provide the Non-Party with a copy of the Stipulated
17   Protective Order in this Action, the relevant discovery request(s), and a reasonably
18   specific description of the information requested; and
19                (3) make the information requested available for inspection by the Non-
20   Party, if requested.
21         (c) If the Non-Party fails to seek a protective order from this court within 14
22   days of receiving the notice and accompanying information, the Receiving Party
23   may produce the Non-Party’s confidential information responsive to the discovery
24   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
25   not produce any information in its possession or control that is subject to the
26   confidentiality agreement with the Non-Party before a determination by the court.
27
28                                             13
 Case 8:19-cv-00541-JVS-KES Document 55 Filed 08/24/20 Page 14 of 17 Page ID #:856




1    Absent a court order to the contrary, the Non-Party shall bear the burden and expense
2    of seeking protection in this court of its Protected Material.
3    10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
4          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
5    Protected Material to any person or in any circumstance not authorized under this
6    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
7    writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
8    to retrieve all unauthorized copies of the Protected Material, (c) inform the person
9    or persons to whom unauthorized disclosures were made of all the terms of this
10   Order, and (d) request such person or persons to execute the “Acknowledgment and
11   Agreement to Be Bound” that is attached hereto as Exhibit A.
12   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
13   PROTECTED MATERIAL
14         When a Producing Party gives notice to Receiving Parties that certain
15   inadvertently produced material is subject to a claim of privilege or other protection,
16   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
17   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
18   may be established in an e-discovery order that provides for production without prior
19   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
20   parties reach an agreement on the effect of disclosure of a communication or
21   information covered by the attorney-client privilege or work product protection, the
22   parties may incorporate their agreement in the stipulated protective order submitted
23   to the court.
24   12.   MISCELLANEOUS
25         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
26   person to seek its modification by the Court in the future.
27
28                                             14
 Case 8:19-cv-00541-JVS-KES Document 55 Filed 08/24/20 Page 15 of 17 Page ID #:857




1          12.2 Right to Assert Other Objections. By stipulating to the entry of this
2    Protective Order no Party waives any right it otherwise would have to object to
3    disclosing or producing any information or item on any ground not addressed in this
4    Stipulated Protective Order. Similarly, no Party waives any right to object on any
5    ground to use in evidence of any of the material covered by this Protective Order.
6          12.3 Filing Protected Material. A Party may not file in any public record any
7    Protected Material without written permission from the Producing Party or a Court
8    Order.
9          In the event Protected Material is contained in any pleading, motion, exhibit
10   or other submission to the Court, at least three (3) calendar days before any
11   submission shall be made, the Filing Party must confer with the Designating Party
12   pursuant to Civil Local Rule 79-5.2.2(b) in an attempt to eliminate or minimize
13   the need for filing under seal by means of redaction.
14         If the document cannot be suitably redacted by agreement, the Filing Party
15   may file an application to seal pursuant to Civil Local Rule 79-5.2.2(a). A Party that
16   seeks to file under seal any Protected Material must comply with Civil Local Rule
17   79-5. Protected Material may only be filed under seal pursuant to a court order
18   authorizing the sealing of the specific Protected Material at issue. If a Party's request
19   to file Protected Material under seal is denied by the court, then the Receiving Party
20   may file the information in the public record unless otherwise instructed by the court.
21   13.   FINAL DISPOSITION
22         After the final disposition of this Action, as defined in paragraph 4, within 60
23   days of a written request by the Designating Party, each Receiving Party must return
24   all Protected Material to the Producing Party or destroy such material. As used in
25   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
26   summaries, and any other format reproducing or capturing any of the Protected
27   Material. Whether the Protected Material is returned or destroyed, the Receiving
28                                              15
 Case 8:19-cv-00541-JVS-KES Document 55 Filed 08/24/20 Page 16 of 17 Page ID #:858




1    Party must submit a written certification to the Producing Party (and, if not the same
2    person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
3    (by category, where appropriate) all the Protected Material that was returned or
4    destroyed and (2) affirms that the Receiving Party has not retained any copies,
5    abstracts, compilations, summaries or any other format reproducing or capturing any
6    of the Protected Material. Notwithstanding this provision, Counsel are entitled to
7    retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
8    transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
9    reports, attorney work product, and consultant and expert work product, even if such
10   materials contain Protected Material. Any such archival copies that contain or
11   constitute Protected Material remain subject to this Protective Order as set forth in
12   Section 4 (DURATION).
13   14. Any violation of this Order may be punished by any and all appropriate measures
14   including, without limitation, contempt proceedings and/or monetary sanctions.
15
16
17   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
18
19   DATED: August 24, 2020
20
21   ___________________________________
22   Honorable Karen E. Scott
23   United States Magistrate Judge
24
25
26
27
28                                             16
 Case 8:19-cv-00541-JVS-KES Document 55 Filed 08/24/20 Page 17 of 17 Page ID #:859




1                                         EXHIBIT A
2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3          I,   __________________________          [print     or   type   full   name],   of
4    ___________________ [print or type full address], declare under penalty of perjury
5    that I have read in its entirety and understand the Stipulated Protective Order that
6    was issued by the United States District Court for the Central District of California
7    on [date] in the case of SGII, Inc. v. Siara Martin, et al., No. 8:19-cv-00541-JVS-
8    KES. I agree to comply with and to be bound by all the terms of this Stipulated
9    Protective Order and I understand and acknowledge that failure to so comply could
10   expose me to sanctions and punishment in the nature of contempt. I solemnly
11   promise that I will not disclose in any manner any information or item that is subject
12   to this Stipulated Protective Order to any person or entity except in strict compliance
13   with the provisions of this Order.
14         I further agree to submit to the jurisdiction of the United States District
15   Court for the Central District of California for the purpose of enforcing the terms
16   of this Stipulated Protective Order, even if such enforcement proceedings occur
17   after termination of this action. I hereby appoint      ___________________ [print
18   or type full name] of________________________ [print or type
19   full address and telephone number] as my California agent for service of process in
20   connection with this action or any proceedings related to enforcement of this
21   Stipulated Protective Order.
22   Date: _________________________
23   City and State where sworn and signed: __________________________________
24
25   Printed name: _____________________________
26
27   Signature: ________________________________
28                                             17
